                  Case 3:20-cv-06079-BJR Document 15 Filed 03/29/21 Page 1 of 2




 1                                                                                      Hon. Barbara J. Rothstein
 2
 3
 4
 5
 6
                                          UNITED STATES DISTRICT COURT
 7                                       WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9
10   JAMES BRIAN KLEISER; ADVANCED
     ELECTRICAL CONCEPTS INC. dba MR.                                    Case No. 3:20-cv-6079
11   ELECTRIC OF CLARK COUNTY,
12                                                                       ORDER APPROVING STIPULATION
                          Plaintiffs,
13                                                                       TO FILE FIRST AMENDED
                                                                         COMPLAINT
14   v.
15
16   BENJAMIN CHAVEZ; STEPHEN
     THORNTON; FAITH JEFFREY; THE
17   WASHINGTON STATE DEPARTMENT
18   OF LABOR AND INDUSTRIES,
19                          Defendants.
20
21
               THIS MATTER came before the Court upon the parties’ Stipulation to File
22
     First Amended Complaint (Dkt. No. 14),
23
24             Now, therefore, based on the parties’ Stipulation, it is hereby,
25
               ORDERED that the Stipulation is approved; it is hereby further,
26
     ///
27
28   ///
     ORDER APPROVING STIPULATION TO FILE FIRST AMENDED COMPLAINT - 1
     Case No: 3:20-cv-06079
     19372005 P07 Order on Stipulation to File First Amended Complaint                    THE SCHLOTFELDT LAW FIRM, PLLC
                                                                                            900 Washington Street, Suite 1020
                                                                                              Vancouver, Washington 98660
                                                                                                    (360) 699-1201
                  Case 3:20-cv-06079-BJR Document 15 Filed 03/29/21 Page 2 of 2




 1             ORDERED that Plaintiffs shall file and serve its First Amended Complaint on all parties
 2
     within fourteen (14) days of entry of this order.
 3
 4             DATED: March 29, 2021

 5
                                                                    s/Barbara J. Rothstein
 6                                                                  BARBARA J. ROTHSTEIN
 7                                                                  UNITED STATES DISTRICT COURT JUDGE
 8
 9
10
     Presented by:
11
12   THE SCHLOTFELDT LAW FIRM, PLLC

13   s/ Rachel J. Goldfarb
14
     RACHEL J. GOLDFARB, WSBA #53180
15   Attorney for Plaintiffs
16
     ROBERT W. FERGUSON
17   Attorney General
18
     s/ Jeffrey C. Grant
19
20   JEFFREY C. GRANT, WSBA #11046
     Assistant Attorney General
21   Attorney for Defendants
22
23
24
25
26
27
28
     ORDER APPROVING STIPULATION TO FILE FIRST AMENDED COMPLAINT - 2
     Case No: 3:20-cv-06079
     19372005 P07 Order on Stipulation to File First Amended Complaint                  THE SCHLOTFELDT LAW FIRM, PLLC
                                                                                          900 Washington Street, Suite 1020
                                                                                            Vancouver, Washington 98660
                                                                                                  (360) 699-1201
